DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 6,819,166) in view of Zhuang et al. (US 2012/0133459).
With regard claim 1, Choi et al. discloses an equalizer circuit (Fig.11), comprising:
a passive equalizer section (Fig.1 element 66 and col.7 lines 20-23) coupled to at least one input node (Fig.11 elements hpip and hpin), the passive equalizer section configured to filter an input signal (Fig.1 element 66 and col.7 lines 20-23, element 66 performs high pass filter function) and including:

a second passive circuit (Fig.11 elements element 63 and lower resister within element 66) comprising a second resistor characterized by a second resistance (Fig.11 element lower resister, between hpin node and vmid_lp_de node), and a second reactive component characterized by a second reactance (Fig.11 element 63), and coupled to a second input node (Fig.11 element inn), wherein the second reactive component is coupled to the second resistor at a second connection node (Fig.11 element hpin node), and wherein the second passive circuit is disposed between the second input node (Fig.11 element inn node) and a second common node (Fig.11 element vmid_lp_de node, where the vmid_lp_de node is also the second common node. Refer to para,13 of the instant application that the first common node and the second common node may be connected. It is clear that the first common node and the second common node can be the same node.); 

a first transistor (Fig.11 upper left transistor with hpip node) coupled to the first passive circuit (Fig.11 elements element 62 and upper resister within element 66) at the first connection node (Fig.11 element hpip node) and configured to receive a first signal therefrom (Fig.11 element hpip node signal, where the hpip node signal is the signal that has been gone via the first passive circuit); and
a second transistor (Fig.11 upper left transistor with hpin node) coupled to the second passive circuit (Fig.11 elements element 63 and lower resister within element 66) at the second connection node (Fig.11 element hpin node) and configured to receive a second signal therefrom (Fig.11 element hpin node signal, where the hpin node signal is the signal that has been gone via the second passive circuit), wherein the signal mixing section is configured to:
mix the first signal and the second signal with respective frequency response characteristics (Fig.11 element 65, where since element 65 is a differential amplifier configuration, the function of mixing the first signal and the second signal with respective frequency response characteristics is an inherent property of the differential amplifier. Refer para.12 and 14 of the instant application.); and 
generate an output signal (Fig.11 elements outn and outp).

	However, Zhuang et al. teaches a first passive circuit (Fig.2 elements RS2 and C1 and para.21 and 22) comprising a first resistor characterized by a first resistance (Fig.2 elements element RS2 and para.22, where the SW2 is considered to be in on position (Fig.3)), and a first reactive component characterized by a first reactance (Fig.2 element C1 and para.22), and coupled to the at least one input node (Fig.2 element IN+ input node (node 202)), wherein the first reactive component is coupled to the first resistor at a first connection node (Fig.2 element 204 node), and wherein the first passive circuit is disposed between the at least one input node (Fig.2 element IN+ input node (node 202)) and a first common node (Fig.2, common node between two SW2); and
a second passive circuit (Fig.2 elements RAC and C2) comprising a second resistor characterized by a second resistance (Fig.2 elements element RAC and para.23), and a second reactive component characterized by a second reactance (Fig.2 elements element C2 and para.23), and coupled to the at least one input node (Fig.2 element IN+ input node (node 202)), wherein the second reactive component is coupled to the second resistor at a second connection node (Fig.2 th node) in order to reduce signal reflections (para.21).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a first passive circuit comprising a first resistor characterized by a first resistance, and a first reactive component characterized by a first reactance, and coupled to the at least one input node, wherein the first reactive component is coupled to the first resistor at a first connection node, and wherein the first passive circuit is disposed between the at least one input node and a first common node; and a second passive circuit comprising a second resistor characterized by a second resistance, and a second reactive component characterized by a second reactance, and coupled to the at least one input node, wherein the second reactive component is coupled to the second resistor at a second connection node, and wherein the second passive circuit is disposed between the at least one input node and a second common node as taught by Zhuang et al. into Choi’s circuitry to replace the high pass filter (Fig.11 element 66) so as to reduce signal reflections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,602.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 10,944,602 and instant application recites the limitations—
U.S. Patent No. 10,944,602
Instant Application

An equalizer circuit, comprising:
Claim 1 
An equalizer circuit, comprising:
a passive equalizer section coupled to at least one input node, the passive equalizer section configured to filter an input signal and including: 
a first passive circuit comprising a first 
resistor characterized by a first resistance, and 
a first reactive component characterized by a first reactance, 
wherein the first reactive component is 
coupled to a first node of the at least one input node,
a passive equalizer section coupled to at least one input node, the passive equalizer section configured to filter an input signal and including:
a first passive circuit comprising a first resistor characterized by a first resistance, and 
a first reactive component characterized by a first reactance, and coupled to the at least one input node, and
wherein the first reactive component is coupled to the first resistor at a first connection node, and 

wherein the first passive circuit is disposed between the first node of the at least one input node and a first branch node (considered as a first common node); and
wherein the first passive circuit is disposed between the at least one input node and a first common node; and

a second resistor characterized by a second resistance, and 
a second reactive component characterized by a second reactance,
a second passive circuit comprising a second resistor characterized by a second resistance, and 
a second reactive component characterized by a second reactance, and coupled to the at least one input node, 
wherein the second reactive component is coupled to the first node of the at least one input node, 

wherein the second reactive component is coupled to the second resistor at a 
second connection node,
wherein the second reactive component is coupled to the second resistor at a second connection node, and
wherein the second passive circuit is disposed between the first node of the at least one input node and a second branch node (considered as a second common node); and
wherein the second passive circuit is disposed between the at least one input node and a second common node;
a signal mixing section coupled to the passive equalizer section and comprising: 
a first transistor coupled to the first passive circuit at the first connection 


a second transistor coupled to the second passive circuit at the second connection node and configured to receive a second signal therefrom, 
wherein the signal mixing section is configured to: 
mix the first signal and the second signal with respective frequency response characteristics; and 
generate an output signal.
wherein the signal mixing section is configured to:
mix the first signal and the second signal with respective frequency response
characteristics; and
generate an output signal.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633